

116 HR 1505 IH: Protecting Family Resources and Training Options Act
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1505IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Arrington introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV–A of the Social Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Family Resources and Training Options Act. 2.Strengthening program integrity through improper payments reviewSection 404 of the Social Security Act (42 U.S.C. 604) is amended by adding at the end the following:
			
				(l)Applicability of improper payments laws
 (1)In generalThe Improper Payments Information Act of 2002 and the Improper Payments Elimination and Recovery Act of 2010 shall apply to a State in respect of the State program funded under this part in the same manner in which such Acts apply to a Federal agency.
 (2)RegulationsWithin 2 years after the date of the enactment of this subsection, the Secretary shall prescribe regulations governing how a State reviews and reports improper payments under the State program funded under this part..
 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2019. 